                                                                                        E-FILED
                                                       Monday, 16 September, 2019 02:23:54 PM
                                                                   Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

CHERYL SAVAGE and                                  )
JOHN RUTHERFORD,                                   )
                                                   )
      Plaintiff,                                   )
                                                   )
            v.                                     )      No. 19-CV-3201
                                                   )
PREMIER BANK OF JACKSONVILLE,                      )
TOWN AND COUNTY BANK OF                            )
JACKSONVILLE, PAUL WHITE,                          )
and EDDIE CARPENTER,                               )
                                                   )
      Defendants.                                  )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

      This matter comes before the Court on the Application to

Proceed in District Court Without Prepaying Fees or Costs (d/e 2).

This is one of four cases Plaintiff Cheryl Savage has filed in this

Court during the month of August 2019.1 Also listed as a Plaintiff

is John Rutherford, but he did not sign the Complaint. Plaintiffs

have not paid the filing fee. Ms. Savage has filed an affidavit



1Cheryl Savage, John Rutherford, and Patricia Rutherford previously filed a
complaint against Premier Bank of Jacksonville, Paul White, and Eddie
Carpenter in Central District of Illinois Case No. 16-3032. Plaintiffs voluntarily
dismissed the case in June 2016.
                                  Page 1 of 8
demonstrating she is unable to prepay fees or costs associated with

filing this action. She indicates therein that John Rutherford is her

93-year-old father and that she lives with him. Because Mr.

Rutherford has not signed the Complaint and has not filed an

application to proceed without prepaying fees or costs, Mr.

Rutherford is dismissed from this action. Ms. Savage is granted

leave to proceed in forma pauperis.

     This Court must dismiss any case brought in forma pauperis if

the case fails to state a claim for which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii). Because Ms. Savage lacks standing to

bring this claim, the Complaint fails to state a federal claim, and

the Court lacks jurisdiction, the Complaint is dismissed without

prejudice.

                     I. FACTUAL ALLEGATIONS

     In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its



                              Page 2 of 8
face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (quoted

cite omitted). The following facts come from the Complaint.

     Ms. Savage names as Defendants in the caption of her lawsuit

Premier Bank of Jacksonville (Premier Bank); Town and Country

Bank of Jacksonville (Town and Country); Paul White, former CEO

of Premier Bank and president of Town and County; and Eddie

Carpenter. She alleges that Defendants fraudulently fabricated

loan documents and forged signatures so that they could place liens

and take property/land that they have no right to take.

     Specifically, Ms. Savage alleges that, in November 2006,

Premier Bank, through Paul White, forged John Rutherford’s name

on loan documents for a loan in the amount of $23,000. White

added Mr. Rutherford’s personal farm and home as collateral. The

loan was taken out by and received by Ms. Savage and, according to

Ms. Savage, Mr. Rutherford was not present and did not sign the

loan documents. In 2011, Ms. Savage saw in a complaint filed in

the courthouse that Mr. Rutherford’s name added to some of Ms.

Savage’s extensions of loans and showed his personal guarantee

given on November 8, 2006. As a result, John Rutherford’s land

was foreclosed on, causing him a bleeding ulcer, heart attacks, and
                            Page 3 of 8
other medical conditions due to the stress and fear of the loss of his

property.

     Ms. Savage seeks $2 million in compensatory damages and

punitive damages. The Civil Cover Sheet identifies the causes of

action as “1542c & 1601 Truth Lending, etc.” and “Abusive

Mortgage Violations of TILA, OCC, CFPB etc.” The Complaint form

itself invokes jurisdiction under 28 U.S.C. §1331, 28 U.S.C. §

1343(a)(3), and/or 42 U.S.C. § 1983.

                            II. ANALYSIS

     Ms. Savage does not have standing to bring this claim. A

federal court’s jurisdiction is limited to “Cases” and “Controversies,”

and no case or controversy exists if the plaintiff lacks standing.

U.S. Const. art. III, § 2; Johnson v. U.S. Office of Pers. Mgmt., 783

F.3d 655, 660 (7th Cir. 2015). A plaintiff establishes standing by

showing (1) that she suffered an injury that is (a) concrete and

particularized and (b) actual or imminent; (2) the injury is fairly

traceable to the challenged action of the defendant; and (3) that it is

likely that a favorable decision will redress the injury. Berger v.

Nat’l Collegiate Athletic Ass’n, 843 F.3d 285, 289 (7th Cir. 2016). A

plaintiff generally must assert her own legal rights and interests
                              Page 4 of 8
and cannot rest her claim to relief on the legal rights or interests of

third parties. Swanson v. City of Chetek, 719 F.3d 780, 783 (7th

Cir. 2013).

     Here, Ms. Savage alleges that Mr. Rutherford was harmed but

does not allege any injury to herself. Therefore, Ms. Savage lacks

standing to bring her claims.

     In addition, the Complaint fails to state a claim. The

Complaint, which Ms. Savage completed on a preprinted form,

invokes jurisdiction under 28 U.S.C. §1331, 28 U.S.C. § 1343(a)(3),

and/or 42 U.S.C. § 1983.

     Section 1331 provides that “district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. To invoke

jurisdiction under § 1331, Ms. Savage must bring a claim arising

under federal law. Section 1343(a)(3) “covers only civil rights claims

against state actors and has had no legal effect since 1976, when

Congress amended § 1331 to eliminate any amount-in-controversy

requirement” Myles v. United States, 416 F.3d 551, 554 (7th Cir.

2005). Finally, to bring a claim under § 1983, a plaintiff must

allege (1) the deprivation of a right secured by the Constitution or
                              Page 5 of 8
laws of the United States and (2) the alleged deprivation was

committed by a person acting under color of law. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 822 (7th Cir. 2009). Ms.

Savage has not plausibly alleged a § 1983 claim here.

     Ms. Savage’s Civil Cover Sheet identifies “1542c & 1601 Truth

in Lending etc.” and “abusive mortgage violations of TILA, OCC,

CFPB, etc.” Her references to OCC and CFPB are not clear. She

may be referring to the Office of the Comptroller of the Currency

and the Consumer Financial Protection Bureau, but such a

reference does not state a federal claim.

     As for the Truth in Lending Act (TILA), 15 U.S.C. § 1601 et

seq., Congress enacted the Act “to assure a meaningful disclosure

of credit terms so that the consumer will be able to compare more

readily the various credit terms available to him and avoid the

uninformed use of credit, and to protect the consumer against

inaccurate and unfair billing and credit card practices.” 15 U.S.C. §

1601(a). Ms. Savage does not allege facts suggesting how the TILA

was violated here.

     Ms. Savage’s claims sound more like a state fraud or forgery

claim. Without a federal claim, this Court will not exercise
                             Page 6 of 8
supplemental jurisdiction over any state claims. For this Court to

have independent jurisdiction over a state law claim, Ms. Savage

must allege facts from which this Court can find that diversity

jurisdiction exists. Diversity jurisdiction exists where there is

complete diversity of citizenship—meaning that none of the

plaintiffs may be a citizen of a state of which one of the defendants

is a citizen—and the amount in controversy must exceed $75,000

exclusive of costs. 28 U.S.C. § 1332. It appears that all of the

parties are citizens of Illinois, in which case this Court could not

exercise diversity jurisdiction over a state law claim.

     IT IS THEREFORE ORDERED THAT:

     (1) John Rutherford is DISMISSED from this case.

     (2) Cheryl Savage’s Application to Proceed in District Court

Without Prepaying Fees or Costs (d/e 2) is GRANTED.

     (3) This case is DISMISSED without prejudice for lack of

standing, failure to state a claim, and lack of jurisdiction. The

Court will grant Ms. Savage leave to amend the Complaint on or

before September 30, 2019. If Ms. Savage does not file an amended

complaint, the Court will close the case. Ms. Savage is advised that

“[a] nonlawyer can’t handle a case on behalf of anyone except
                              Page 7 of 8
himself.” Georgakis v. Illinois State Univ., 722 F.3d 1075, 1077

(7th Cir. 2013). Moreover, a power of attorney does not allow a

party to practice law. See Johnson v. Bank One N.A., 90 F. App’x

956 (7th Cir. 2004) (nonattorney son could not represent his

mother in federal court even though he had been given power of

attorney to act on his mother’s behalf), citing Johns v. Cty. of San

Diego, 114 F.3d 874, 876 (9th Cir. 1997) (nonlawyer attorney-in-

fact under general power of attorney could not assert due process

claim on behalf of the principal).

ENTERED: September 13, 2019

FOR THE COURT:
                             s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                              Page 8 of 8
